Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Loan Agreement”) is made and entered into this 19th
day of March, 2012 (the “Effective Date”), by, between and among Pioneer Bank,
SSB (hereinafter “Bank”), HealthMont of Missouri, LLC, d/b/a Callaway Community
Hospital, a Georgia limited liability company authorized as a foreign entity in
the state of Missouri (“Borrower”); HealthMont, LLC, a Georgia limited liability
company (referred to in this Loan Agreement as “Guarantor”), and SunLink Health
Systems, Inc., an Ohio corporation (“SunLink”), who enters into this Loan
Agreement for the purposes herein stated, and who has separately guaranteed the
subject indebtedness pursuant to its Unlimited, Unconditional Guaranty of even
date.

RECITALS

WHEREAS, Borrower and Guarantor have requested that Bank extend certain credit
and related financial accommodations to Borrower in connection with the
refinancing and capital improvements by Borrower of the existing real estate,
building, and related improvements located in Fulton, Missouri; and

WHEREAS, Bank has agreed to accommodate the requests from Borrower and
Guarantor, subject to the provisions of this Loan Agreement.

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereto acknowledge, Borrower,
Guarantor and Bank hereby agree as follows:

ARTICLE I

DEFINITIONS

The following terms which appear in this Loan Agreement shall be defined as set
forth in this Article I:

1.1 Advance is any advance of money made by Bank to Borrower pursuant to this
Loan Agreement.

1.2 Affiliate means, with respect to any person, any person or entity which is
controlling, controlled by, or under common control with, directly or indirectly
through any person or entity, the person referred to, and, if the person
referred to is a natural person, any of such person’s parents, brothers,
sisters, spouse or children. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”) as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities, by contract or
otherwise.

 

Page 1



--------------------------------------------------------------------------------

1.3 Base Rate shall mean the interest rate most recently established and
published by the Wall Street Journal as its prime interest rate. If the Wall
Street Journal prime interest rate ceases to be available, Bank will choose a
new interest rate index based upon comparable information.

1.4 Borrower Documents are this Loan Agreement, the Draw Request, the Notes, the
Guaranty, the Mortgage, the Security Agreement and the Financing Statement, and
any and all other documents and instruments executed by Borrower or Guarantor
(as applicable) and delivered to Bank in connection with the financing
transactions contemplated hereby.

1.5 Collateral shall mean the real estate described in the Mortgage and the
personal property assets more fully set forth in the Security Agreement.

1.6 Completion Date shall mean one (1) year from the Effective Date, unless
extended by mutual agreement between Borrower and Lender.

1.7 Construction Contract shall mean the contract between Borrower and
Contractor for the construction of the Project; the terms of the Construction
Contract must be submitted to the Bank for its approval.

1.8 Construction Costs are the actual costs of construction for the Project,
including without limitation, any land acquisition costs, appraisal and other
due diligence related fees, financing fee, filing fees, recording fees and
taxes, title insurance premiums, attorney’s fees and other similar “soft” costs,
all as described in the Construction Contract.

1.9 Contractor is each person or entity performing work on, or providing
materials or manufactured goods to, the Project.

1.10 Current Ratio shall mean the current assets of Borrower divided by the
current liabilities of Borrower computed in accordance with GAAP.

1.11 Debt Service Coverage is defined as set forth in Section 4.3(c), below.

1.12 Designated Person(s) shall be Allen Aufderheide, CEO, or Mike Deaton,
Treasurer (either of them, at Borrower’s discretion). The Designated Person(s)
may be changed by Borrower from time to time by written notification of Borrower
to Bank. Bank shall be entitled to rely at all times on the most current listing
of the Designated Person(s) available to it.

1.13 Draw Request shall be each formal request by Borrower to release an Advance
for payment of any improvements to the Real Property assets by Borrower which
request shall be accompanied by paid invoices and lien release and waivers from
each Contractor performing the work.

1.14 Environmental Report is the Phase I Assessment Report prepared by The EI
Group, Inc. dated January 25, 2011.

 

Page 2



--------------------------------------------------------------------------------

1.15 Environmental Laws shall be defined as any and all federal, state, local
and foreign statutes, laws, regulations, ordinances, rules or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or toxic
or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or toxic or hazardous substances or wastes or the
clean-up or other remediation thereof and any and all judgments, orders,
decrees, permits, grants, franchises, licenses or agreements relating to the
foregoing to which Borrower is a party or which is otherwise applicable to
Borrower.

1.16 Event of Default is defined as set forth in Section 7.1 below.

1.17 Financing Statement shall be the financing statement perfecting the
security interest granted under the Security Agreement, naming Borrower as
Debtor in favor of Bank as Secured Party, all as amended and/or continued from
time to time.

1.18 GAAP is the generally accepted accounting principles in effect in the
United States, applied on a consistent basis; provided, however, that no portion
of the indebtedness outstanding under the Chatham Amended and Restated Credit
Agreement which otherwise would be treated as owing by, or allocable to,
Borrower shall be included for purposes of determining compliance by Borrower
with Sections 3.1(p) and with 4.2(h) and 4.3 of Article IV hereof.

1.19 Guaranty shall mean and refer to both the Unlimited Unconditional Guaranty
of HealthMont, LLC and the Unlimited Unconditional Guaranty of SunLink

1.20 Guarantor, as used herein, refers to HealthMont, LLC, only, notwithstanding
the fact that both HealthMont, LLC and SunLink Health Systems are guarantors of
the Loan. It is the express intent of Borrower, Lender, SunLink and Guarantor
that the provisions of this Loan Agreement which require affirmative actions and
reportings to be taken and made by Guarantor shall refer to HealthMont, LLC,
only; provided, however, nothing stated herein-above shall be construed to in
any manner diminish or limit the obligations and liabilities of SunLink, to the
extent the same are required by the Unlimited Unconditional Guaranty executed by
SunLink

1.21 Laws shall mean any statute, law, treaty, rule or regulation or
determination (whether now existing or hereinafter enacted) of an arbitrator or
a court or other governmental authority (including, without limitation, all
requirements relating to zoning, parking, ingress and egress, building setbacks,
or use of the Real Estate, all Environmental Laws, the Architectural Barriers
Act of 1968, the Rehabilitation Act of 1973, the Americans with Disabilities Act
of 1990, erosion control ordinances, storm drainage control laws and doing
business and/or licensing laws), in each case applicable to or binding upon such
person or any of its property or to which such person or any of its property is
subject.

 

Page 3



--------------------------------------------------------------------------------

1.22 Legal Opinion is the legal opinion with respect to Borrower and Guarantor
provided by Smith, Gambrell & Russell, LLP in a form acceptable to Bank.

1.23 Loan is the loan, not to exceed $5,000,000.00, to Borrower under this Loan
Agreement and shall be evidenced by the Notes.

1.24 Maximum Lawful Rate shall mean the lesser of (i) the highest rate permitted
by applicable Texas or United States law, or (ii) an annual rate equal to the
weekly ceiling determined in accordance with the computation specified in the
Texas Finance Code, as amended, as such weekly ceiling is in effect from time to
time, but in no event greater than eighteen (18%) percent annually. Unless
precluded by law, changes in the Maximum Lawful Rate created by statute or
governmental action during the term of the Notes shall be immediately applicable
to the Notes on the effective date of such changes.

1.25 Maturity Date shall mean 25 years from the Effective Date.

1.26 Mortgage shall mean the Deed of Trust, Assignment of Rents and Lease,
Security Agreement and Fixture Financing Statement describing the Real Estate,
delivered by Borrower to Bank to secure all of Borrower’s obligations hereunder,
to be held by Bank and recorded consistent with the provisions of this Loan
Agreement.

1.27 Notes are Borrower’s two promissory notes to Bank executed as of the
Effective Date evidencing Borrower’s obligation to Bank for the Loan.

1.28 Organizational Documents shall mean copies of Borrower’s Articles of
Organization, Operating Agreement and the Resolutions authorizing it to execute
Borrower Documents certified by the Borrower’s Secretary.

1.29 Permitted Encumbrances shall mean and include (i) liens for taxes, fees,
assessments and governmental charges not delinquent or to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of this Loan Agreement; (ii) liens of carriers, warehousemen,
mechanics and materialmen, and other like liens arising in the ordinary course
of business, for sums not due or to the extent that payment therefor shall not
at the time be required to be made in accordance with the provisions of this
Loan Agreement; (iii) liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (x) such deposit account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower, and (y) such deposit account is not intended by Borrower to
provide collateral to the depository institution; (iv) encumbrances in the
nature of zoning restrictions, easements and rights or restrictions of record on
the use of Real Estate, which do not materially detract from the value of such
property or impair the use thereof in the business of Borrower, (v) the liens
and encumbrances, if any, described in the loan policies of title insurance
covering the Real Estate delivered to and accepted by Bank, (vi) liens and
encumbrances in favor of Bank, and easements and restrictions of record approved
by Bank as listed in the Mortgage and (vii) the

 

Page 4



--------------------------------------------------------------------------------

  (x) first lien encumbering Borrower’s accounts receivable, contract rights,
general intangibles, inventory, working capital, books and records pertaining
thereto or proceeds thereof, and

 

  (y) the second lien against the Collateral,

in each case, in favor of (A) the Agent under and pursuant to the Amended and
Restated Credit Agreement dated as of August 1, 2008, as amended, and deed of
trust and security agreement and related documents, among SunLink, Borrower and
their affiliates, as borrowers, and Chatham Credit Management III, LLC, as
Agent, Union Bank of California, as Funding Agent, and other financial
institutions, as lenders, (as the same may be amended, restated, supplemented or
otherwise modified from time to time) (collectively, the “Chatham Amended and
Restated Credit Agreement”) or (B) the lender or security agent under any other
loan agreement, deed of trust or security agreement which secures any loan the
proceeds of which may re-fund, replace or refinance the indebtedness outstanding
under the Chatham Amended and Restated Credit Agreement.

1.30 Project is the refinance of existing debt plus the completion of capital
improvements to the Real Estate and other personal property by Borrower and/or
Guarantor and the improvements Borrower and/or Guarantor will complete to the
Real Estate. All improvements to the Real Estate must receive prior approval
from Bank, which approval will not be unreasonably withheld or delayed.

1.31 Real Estate is the real property, and all improvements and appurtenances
thereto, located in Fulton, Missouri more particularly described in the
Mortgage.

1.32 Resolutions are the resolutions of the Borrower authorizing the execution
of this Loan Agreement and all of the documents and agreements referenced
herein.

1.33 Security Agreement is Borrower’s general business security agreement as
executed by Borrower and Bank on the Effective Date.

1.34 Security Documents are the Mortgage, the Financing Statement, the Guaranty
and the Security Agreement and all of the instruments securing the payment of
the Notes.

1.35 Survey is the “as built” ALTA survey certified to Borrower, Bank and the
Title Company.

1.36 Sworn Construction Statement is the sworn statement of Borrower, together
with the certificate of Borrower reflecting Construction Costs, in a form
approved by and otherwise acceptable to the Bank.

1.37 Tangible Net Worth shall mean Borrower’s tangible net worth as determined
in accordance with GAAP and shall not include subordinated debt or any appraisal
surplus.

 

Page 5



--------------------------------------------------------------------------------

1.38 Title Company is Corridor Title, LLC and Boyd and Boyd, Inc.

1.39 Title Policy is a mortgagee’s title insurance policy issued by Title
Company in the amount of $5,000,000.00 insuring the Mortgage as a first lien on
a good and marketable fee simple title to the Real Estate as of the Effective
Date, subject only to Permitted Encumbrances and, without limiting the
generality of the foregoing, insuring the Mortgage against survey exceptions and
against claims for mechanics’ liens, rights of parties in possession and matters
which would be disclosed by special assessment searches, UCC searches, and all
other customary searches.

1.40 USDA is the United States Department of Agriculture.

1.41 USDA Conditional Commitments are the Conditional Commitments issued by the
USDA dated September 16, 2011, as amended on March 5, 2012 (Case
No. 29-014-076487287).

1.41 USDA Guaranty Fee shall mean $80,000.00.

ARTICLE II

TERMS, ADVANCES AND REPAYMENT OF TERMS NOTES

2.1 Terms. The Loan shall be non-revolving and evidenced by the Notes. Bank’s
obligation to make Advances to Borrower for the Project shall terminate on the
Completion Date when Borrower shall complete the Project. Bank’s obligation to
fund the Project shall conclude on the earlier of (i) the Completion Date,
(ii) upon the occurrence and during the continuance of an Event of Default or
(iii) Borrower’s failure to comply in any material respect with Article III of
this Agreement.

The Loan shall be payable in accordance with the terms and conditions of the
Notes. The Notes shall be executed and delivered by Borrower to Bank upon
execution of this Loan Agreement. The Loan shall mature on the Maturity Date.

Commencing on the 19 day of the month following the Effective Date, and
continuing on the 19 day of each month thereafter until March 19, 2013, Borrower
shall make monthly payments of interest only as it accrues on the Notes;
thereafter commencing on April 19, 2013 and continuing until all indebtedness of
Borrower is paid in full, Borrower shall make level monthly payments of
principal on the Notes (based upon the Advances then outstanding) on the basis
of a 24 year amortization, plus interest calculated on the basis of a three
hundred sixty (360) day year. The monthly principal and interest payments owed
by Borrower shall be adjusted, on the 19 day of each June, September, December
and March of each year to the extent of any corresponding change in the Base
Rate in order to fully amortize the payments owed by Borrower under the Notes.
Interest shall accrue in arrears on the unpaid principal amount of the Notes
from time to time outstanding at the greater of (i) five percent (5%) per annum
or (ii) Base Rate, plus 2.0% per annum, but never greater than the Maximum Legal
Rate as described in the Notes.

 

Page 6



--------------------------------------------------------------------------------

Borrower shall use the proceeds of the Loan solely for the refinancing and
completion of proposed capital improvements of the Real Estate and such
additional improvements as Bank shall in writing approve, personal property
associated with the operation of the Real Estate and Borrower’s business and for
working capital and closing costs.

In the event payments are not timely made pursuant to the provisions of the
Notes and this Loan Agreement, Borrower hereby authorizes the Bank to charge
against Borrower’s accounts with the Bank any and all amounts due to the Bank
from Borrower as of the day of such charge or any time thereafter that
sufficient funds exist in such accounts; provided, nothing stated herein shall
be construed to give Bank a security interest in accounts receivable of
Borrower. In the event Bank shall make any such charge, it shall notify Borrower
of the charge within three (3) business days. Payments not made when due shall
bear an additional charge equal to five percent (5%) of the late payment.

2.2 Advances. Bank and Borrower agree that, on the terms and subject to the
conditions of this Loan Agreement, the Bank shall advance the Loan by (i) an
Advance of $4,000,000.00 from Bank to Borrower upon the Effective Date and
(ii) Advances pursuant to Draw Requests as specified in Section 2.3 in
accordance with periodic progress payments consistent with percentages of
completion specified in the contract for construction of the Project as
requested by a Designated Person(s).

2.3 Requests for Advances.

(1) When Borrower desires to obtain an Advance other (than the initial Advance
on the Effective Date), the Designated Person(s) shall submit to Bank a Draw
Request, duly signed by Borrower and setting forth the information requested
therein. The Draw Request shall be submitted by Borrower at least five
(5) business days prior to the date of the requested advance. The Draw Request
shall constitute a representation and warranty by Borrower to Bank that all
representations and warranties of Borrower set forth in Borrower Documents are
true and correct as of the date of such Draw Request, except for such
representations and warranties which, by their nature, would not be applicable
as of the date of such Draw Request. At the time of submission of any Draw
Request subsequent to the initial Draw Request, Borrower shall also submit the
following to Bank, as indicated below:

(a) a final Sworn Construction Statement, signed by Borrower, reflecting the use
to which the proceeds of the Loan have been applied, and showing all costs and
expenses of any kind theretofore actually paid or incurred in constructing the
Project;

(b) a written lien waiver from each Contractor for all work theretofore done and
for all materials theretofore furnished by it for construction or installation
of the Project, which lien waivers shall conform in form and amount to the Sworn
Construction Statement; and

 

Page 7



--------------------------------------------------------------------------------

(c) to the extent that any inspections are legally required, reasonable evidence
that all work requiring inspection by all governmental authorities having
jurisdiction has been duly inspected and approved by such authorities and that
all requisite certificates of occupancy and other approvals have been issued.

(2) If, on the date that the Advance is desired, Borrower has performed all of
its agreements and complied with all requirements theretofore to be performed or
complied with hereunder, and upon approval by Bank, which shall not be
unreasonably withheld or delayed, the Bank shall disburse the amount of the
requested advance to Borrower.

2.4 USDA Guaranty. Borrower agrees that, it shall, to the best of its reasonable
ability, cooperate with Bank and take all steps as are necessary and required by
Bank and the USDA to secure the final approval of the USDA to guaranty the
refinancing of the Loan into long term financing as described in the USDA
Conditional Commitments.

2.5 Prepayment Premium. In the event the Loan is paid in full prior to the date
such amount is due, whether such payment is made voluntarily or involuntarily
(including as a result of an acceleration under this Loan Agreement), the
Borrower will pay to the Bank within 15 days of the Bank’s written demand a
prepayment fee of 5.0% of the prepaid amount received during the period
commencing on the date hereof and continuing until the fifth anniversary of the
Effective Date. Thereafter, the Loan may be prepaid in part or full without
penalty.

Borrower acknowledges and agrees that it is extremely difficult and
impracticable to ascertain the amount of losses that would be incurred by the
Bank if Borrower prepays the Loan as described above. Borrower therefore agrees
that the foregoing prepayment fees are a reasonable and bargained for
understanding between the parties.

ARTICLE III

CONDITIONS OF LENDING

3.1 Conditions Precedent to Fund the Initial Advance. The obligation of Bank to
make the initial Advance under the Notes shall be subject to the conditions
precedent that Bank has received the following:

(a) this executed Loan Agreement;

(b) the executed Notes;

(c) the Organizational Documents and Resolutions;

(d) the Security Documents as executed by the Borrower and the Bank (as
applicable);

(e) the executed Guaranty;

 

Page 8



--------------------------------------------------------------------------------

(f) a commitment for the Title Policy including “gap coverage” that insures Bank
against liens for work completed prior to the recording of the Mortgage;

(g) the Survey;

(h) the USDA Guaranty Fee;

(i) proof of compliance by Borrower with the provisions of Section 4.2(j),
below;

(j) all information required by the Federal Patriot Act, Regulation B;

(k) all information required by the Federal Institutions Reform, Recovery and
Enforcement Act of 1989;

(l) a flood hazard certification;

(m) an Appraisal, in a form acceptable to the Bank;

(n) verification of accounting procedures used to calculate Borrower’s equity
requirement under USDA regulations;

(o) the Legal Opinion;

(p) confirmation in a form acceptable to the Bank that Borrower at, and only at
the Effective Date, has equity in its tangible net assets of not less than ten
percent (10%) as reflected on a pro forma balance sheet in a form reasonably
acceptable to the Bank and the USDA;

(q) any such other and further documents, assurances or materials as Bank may
reasonably request.

3.2 Further Conditions Precedent to any Subsequent Advance. The obligation of
Bank to make or cause to be made each subsequent Advance shall be subject to the
further condition precedent that on the date of such Advance:

(a) Borrower has delivered to the Bank a fully executed Construction Contract
which has received the prior approval of the Bank;

(b) For all construction contracts in excess of $10,000, the Contractor has
complied with Executive Order 11246 entitled “Equal Employment Opportunity” as
amended by Executive Order 11375, and as supplemented by applicable Department
of Labor regulations;

 

Page 9



--------------------------------------------------------------------------------

(c) no Event of Default, and no event which with the giving of notice or the
lapse of time or both would constitute an Event of Default, shall have occurred
and be continuing;

(d) all representations, warranties and covenants made by the Borrower and
Guarantor herein or in documents delivered hereunder shall continue to be true
and accurate on and as of such date, except to the extent of changes permitted
by, or caused by the transactions contemplated in this Loan Agreement;

(e) no license or permit necessary for the construction and installation of the
Project shall have been revoked or the issuance of any such license or permit or
the authority of the Borrower to construct and install the Project shall have
been subjected to challenge by or before any court or other governmental
authority having or asserting jurisdiction over the Project;

(f) if the Bank determines that there are insufficient funds remaining in the
Loan for the completion and payment of all costs in connection with the
construction of the Project and for the performance of any obligation of the
Borrower to the Bank in respect of the construction of the Project, the Borrower
shall deposit with the Bank such sums as the Bank or USDA may reasonably deem
necessary.

(g) the Borrower (and Guarantor as applicable) shall have complied with all
remaining provisions of this Loan Agreement;

(h) all proceedings to be taken in connection with such loan and all documents
incident thereto shall be satisfactory in form and substance to Bank and its
counsel, except as otherwise specified in this Loan Agreement; and

(i) Bank has received the final USDA guaranty for the refinancing of the Loan
into long term financing as described in the USDA Conditional Commitments.

ARTICLE IV

WARRANTIES, REPRESENTATIONS AND COVENANTS

4.1 Warranties and Representations. To the extent made applicable below,
Borrower and Guarantor warrant, represent and certify to and for the benefit of
Bank as follows:

(a) Borrower is a limited liability company organized under the laws of the
State of Georgia, is validly existing, and is under no legal disability to
execute, deliver and perform Borrower’s Documents, and to complete, own and
manage the Project (as applicable) and conduct its business as presently
conducted and as contemplated under this Loan Agreement with respect to the
completion and operation of the Project;

(b) Borrower and/or Guarantor possess adequate licenses, certificates, permits,
or rights thereto, to conduct their respective businesses, substantially as now
conducted and as presently proposed upon the completion of the Project,
profitably and as they intend;

 

Page 10



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Loan Agreement and the
ancillary documents hereto by Borrower and, as applicable, by Guarantor, will
not violate any Laws or result in the breach of or constitute a default under
any indenture or loan, credit or other agreement or instrument to which Borrower
or Guarantor is a party or by which any or their properties may be bound or
affected or result in the creation or imposition or any lien, charge or
encumbrance of any nature upon any of their properties or assets contrary to the
terms of any such instrument or agreement;

(d) the Project and the intended use thereof for the purpose and in the manner
contemplated by this Loan Agreement are permitted by and will comply in all
material respects with all presently applicable use or other restrictions and
requirements in prior conveyances, zoning ordinances and all other laws,
regulations, rules and ordinances of the United States and the State of Missouri
and the respective agencies thereof;

(e) there is no suit, action or proceeding pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or Guarantor before or by any
court, arbitrator, administrative agency or other governmental authority which
reasonably may be expected to materially adversely affect the financial
condition or the ability of the Borrower or Guarantor to perform their
respective obligations hereunder or under the Borrower Documents or the
Guaranty;

(f) neither the Borrower nor Guarantor is in default of a material provision
under any material agreement, instrument, decree or order to which either of
such parties is a party or to which or its property is bound or affected;

(g) excepting the Permitted Encumbrances and the security interests granted
pursuant to the terms of this Loan Agreement, Borrower has good title to all
Collateral owned by Borrower, free and clear of all liens, charges or
encumbrances of all kinds, and the Security Documents will constitute valid and
perfected first priority security interests in and to the Collateral;

(h) the Borrower and the Project and its facilities, subsidiaries, successors
and assigns, will, at all times, be licensed and in compliance with rules and
regulations issued by the State of Missouri, Department of Health and Senior
Services, or its successor, or any other agency of the State of Missouri that
may have jurisdiction, and any other local, state, or Federal Agency having
jurisdiction over the operation conducted at the Project. The Borrower will
provide copies of any written inspections by any of the above agencies to the
Bank and USDA upon request.

(i) the Project has been designed utilizing accepted architectural and
engineering practices and conforms to applicable Federal, state, and local codes
and requirements, and the Project will be completed with available funds and,
once completed, will be used for its intended purpose as approved by USDA.

 

Page 11



--------------------------------------------------------------------------------

(j) the Project shall comply with the Americans with Disabilities Act (ADA) and
all facilities within the Project that are accessible to the public shall be in
compliance with the ADA.

(k) no part of the proceeds of the Loan shall be used, directly or indirectly,
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock;

(l) Borrower and Guarantor are solvent and will not be rendered insolvent by the
transactions contemplated hereby and, after giving effect to such transactions,
will not be left with an unreasonably small amount of capital with which to
engage in their respective businesses. Neither Borrower nor Guarantor intends to
incur, or believes that it has incurred, debts beyond its ability to pay such
debts as they mature. Neither Borrower nor Guarantor has commenced or filed nor
contemplates the commencement or filing of any bankruptcy, insolvency,
reorganization, moratorium, sequestration, liquidation, consolidation or similar
proceedings or the appointment of a receiver, liquidator, assignee, conservator,
trustee or similar official in respect of it or any of its/their assets. The
amount of the Loan constitutes reasonably equivalent value and fair
consideration for the transfer to Bank of the interest in the Collateral
represented by the Security Documents. Neither Borrower nor Guarantor is
transferring any interest in the Collateral with any intent to hinder, delay or
defraud any of its creditors;

(m) (i) each exhibit, appraisal, financial statement, operating statement,
operating agreement, document, book, record, report and other item of written
information furnished by Borrower or Guarantor (or by any of their respective
legal or accounting advisors), as the case may be, to Bank (or its legal
representatives or contractors) in connection with the Project and/or this Loan
Agreement is accurate as of its date and as of the date so furnished and (ii) to
the best of Borrower’s knowledge and belief, all financial projections contained
therein are based on reasonable and stated assumptions, and no such document
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements therein not materially misleading;

(n) to the knowledge of Borrower and Guarantor, no part of the Real Estate is
contaminated or affected in any adverse manner by “regulated substances” or has
“hazardous waste,” as defined in any Environmental Laws which has, will or
threatens to impose a material liability on the Borrower, Guarantor or the Bank
or which requires or would require a material expenditure by the Borrower to
cure; and

(o) the buildings and improvements relating to the Real Estate are located
within the boundary lines of the described parcels of land; the buildings and
improvements relating to the Real Estate are not in violation of applicable
setback requirements, zoning laws, or other applicable building or use law,
ordinance, restriction or other Law (and none of the properties or buildings or
improvements thereon are subject to “permitted non-conforming use” or “permitted
non-conforming structure” classifications), and do not encroach on any easement
which may burden the Real Estate.

 

Page 12



--------------------------------------------------------------------------------

The buildings, fixtures and mechanical systems located on the Real Estate do not
contain any material structural defects or inadequacies and the mechanical
systems and apparatus serving the buildings are in good working order and
repair, reasonable wear and tear excepted.

4.2 General Covenants. Borrower and Guarantor, as made applicable hereby, and on
a joint and several basis as made applicable hereby, hereby covenant and agree
with Bank, at all times during the term of this Loan Agreement:

(a) to create, permit to be created or to allow no liens, charges or
encumbrances on the Real Estate, except Permitted Encumbrances and liens in
favor of Bank;

(b) not to assign this Loan Agreement or any interest herein or all or any part
of any Advances to be made hereunder;

(c) to permit Bank, acting by and through its officers, employees and agents,
upon reasonable advance notice (which shall not be less that five (5) calendar
days) to examine all books, records, contracts, plans, permits, bills and
statements of account pertaining to the financial aspects of Borrower’s business
and all contracts, plans, drawings, permits, bills and statements of account
pertaining to the Project, and to make extracts therefrom and copies thereof,
provided, however, that Bank, its officers, employees and agents, shall not be
provided access to Protected Health Information (as defined in the Health
Insurance Portability and Accountability Act of 1996, and its implementing
regulations (“HIPAA”);

(d) to permit the USDA personnel and any person(s) accompanying USDA personnel
to enter upon the Real Estate with prior notice and during normal business hours
and into any building thereon, whether permanent or temporary, jointly or
separately, with personnel of Bank to carry out the functions involving their
interests, it is anticipated that scheduled and unscheduled inspections may be
conducted by these personnel as well as final acceptance inspections;

(e) to furnish to Bank as soon as possible and in any event within five (5) days
after Borrower has obtained knowledge of the occurrence of an Event of Default,
or an event which with the giving of notice or lapse of time or both would
constitute an Event of Default, a statement signed by the Borrower setting forth
details of such Event of Default or event and the action which Borrower has
taken, is taking or proposes to take to correct the same;

(f) to preserve and maintain or acquire a substitution of all of Borrower’s
material rights, privileges and agreements necessary in the normal conduct of
Borrower’s business; and not to suspend its business operations or completion of
the Project;

(g) to obtain and maintain all necessary material state, federal, local and
private clearances, authorizations, permits and licenses which are necessary
with respect to the business of Borrower or with respect to the Project;

 

Page 13



--------------------------------------------------------------------------------

(h) to furnish the following to Bank:

 

  (1) With respect to Borrower, within forty-five (45) days after the end of
each quarter, copies of the balance sheet as of the end of each such quarter and
related statements of income, retained earnings, cash flows, aging of accounts
receivable and payable, of Borrower for said quarter, together with year-to-date
figures, all in reasonable detail and all prepared and signed by an employee of
Borrower charged with such responsibility as having been prepared in accordance
with GAAP and without footnotes to such interim statements;

 

  (2) With respect to Borrower, compiled annual financial statements to include
a balance sheet, income statement and statement of cash flows, aging of accounts
receivable and payable and any other supporting statements for the period, in a
format approved by Bank within one hundred twenty (120) days of each fiscal year
end as having been prepared in accordance with GAAP and with footnotes to the
extent required by GAAP for such annual financial statements;

 

  (3) With respect to SunLink, Borrower shall cause to be provided to Bank and
USDA, the following, and SunLink by executing this Loan Agreement agrees to
cooperate with Borrower and Bank in providing the following: (i) annual tax
returns within 30 days of filing, and (ii) audited financial statements to
include a balance sheet, income statement and statement of cash flows and any
other supporting statements for the period, within one hundred twenty (120) days
of fiscal year-end in a format consistent with generally accepted accounting
principles and reasonably acceptable to the Bank and audited by an independent
certified public accountant; it being agreed that providing to Bank the annual
10-K statement required by the United States Securities and Exchange Commission
shall be satisfactory as to form.

 

  (4) Such other and further financial information as Bank may reasonably
request from time to time.

(i) to comply with the requirements of the Environmental Laws and of all
applicable laws, rules, regulations and orders of all governmental authorities
and licensing and regulatory bodies, and with all contractual and other legal
obligations, the non-compliance with which would materially and adversely affect
the business, assets or financial condition of Borrower;

 

Page 14



--------------------------------------------------------------------------------

(j) with respect to Borrower, to maintain and preserve in good working order and
condition, ordinary wear and tear excepted, all of its assets necessary for the
operation of its business and obtain and maintain, or cause to be obtained and
maintained, during the process of improving the Project and at all times during
the term of the Loan (and, from time to time at the request of Bank, furnish
Bank with proof of payment of premiums on):

 

  (1) Hazard insurance, upon the Real Estate and all Collateral, insuring
against loss by fire, windstorm, lightning, hail, business interruption,
explosion, riot, civil commotion, aircraft, vehicle, marine, smoke, builder’s
risk, public liability, property damage, vandalism, malicious mischief, and
other risks customarily covered by a standard extended coverage endorsement, in
an amount not less than the lesser of (i) 120% of the then aggregate principal
balances of the Notes and (ii) the full insurable value of the improvements to
all real property Collateral and the personal property Collateral, and naming
Bank as mortgagee and lender payee under mortgagee payee and lender loss payee
endorsements;

 

  (2) Comprehensive general liability insurance (including operations,
contingent liability, completed operations and contractual liability insurance)
in such amount as Bank may require from time to time (but with coverage of not
less than $1,000,000.00 per occurrence and $3,000,000.00 aggregate) and naming
Bank as additional insured, by additional insured endorsements.

 

  (3) During the course of any construction activities which would reasonably
require the same, with respect to the Project, builder’s risk insurance, written
on the so-called “Builder’s Risk Completed Value Basis,” in an amount equal to
total Construction Costs, and with coverage available on the so-called “all
risk”, non-reporting form of policy, Bank’s interests to be protected in
accordance with a loss payable clause in form and content satisfactory to Bank,
providing to Bank Mortgage Holder’s Endorsements;

Such policies of insurance to be in form and content satisfactory to Bank and to
be placed with insurers acceptable to Bank, licensed to transact business in the
State of Missouri and to contain an agreement of the insurer to give not less
than thirty (30) days prior written notice to Bank in the event of cancellation,
termination, amendment, change, or non-renewal of such policy affecting the
coverage thereunder;

(k) to promptly pay and discharge when due all taxes and assessments levied and
assessed or imposed upon the Real Estate or upon Borrower’s income, as well as
all claims which, if unpaid, might by law become a lien or charge upon the Real
Estate; provided, however, that nothing herein contained shall require Borrower
to pay any such taxes, assessments or claims so long as Borrower shall in good
faith contest the validity and stay the execution and enforcement thereof;

 

Page 15



--------------------------------------------------------------------------------

(l) to include in any contract with a Contractor for an improvement project in
excess of $50,000.00 the equal opportunity clause furnished by the USDA and
require each Contractor to execute a Form 400-6 (Compliance Statement) prior to
the start of any construction on the Project.

4.3 Financial Covenants. Borrower agrees to maintain the following financial
covenants (all computed and determined in accordance with GAAP) and comply with
the other affirmative and negative financial related terms and conditions:

(a) Borrower shall maintain a Current Ratio of at least 1.0 : 1.0 as of the end
of each fiscal year of the Borrower;

(b) Borrower shall maintain a minimum a Debt Service Coverage of at least 1.25
as of the end of each fiscal year;

(c) For the purposes of this Loan Agreement, the term “Debt Service Coverage”
shall be the quotient of (i) Net Income + Depreciation/Amortization + Interest
Expense + Income Taxes + management fees, divided by (ii) Previous Fiscal Years
Current Maturities of Long Term Debt + Interest Expense.

(d) Beginning in fiscal year commencing July 1, 2013 and continuing thereafter,
Borrower shall limit capital expenditures to an amount not exceeding $250,000 in
any fiscal year without prior Bank approval (not including any capital
expenditures financed under the Loan);

(e) Borrower shall limit monthly management fees to Guarantor and/or SunLink to
not more than Four Percent (4%) of Borrower’s revenues;

(f) The Borrower agrees that compensation (whether in the form of salary,
guaranteed payments, bonuses or otherwise) of officers, members of the Borrower
shall be limited to an amount that, when taken, would not reasonably be expected
to adversely affect, in any material respect, the repayment ability of the
Borrower under this Loan Agreement. Borrower shall not increase the foregoing
described compensation amounts year to year unless (1) the Borrower is and will
remain in compliance with the covenants of this Loan Agreement, (2) all payments
owed under this Loan Agreement are current, and (3) Borrower is current with all
of its trade payables and other debts.

(g) Notwithstanding the foregoing, with respect to any requirements of this Loan
Agreement or the Conditional Commitment issued by the USDA, provisions relating
to the aging of accounts receivable and accounts payable shall not be applicable
to Guarantor.

 

Page 16



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

From and after the date of this Loan Agreement and while any part of any loan
contemplated hereunder remains outstanding and until the entire amount owing
from Borrower and/or Guarantor to Bank under the terms and conditions of this
Loan Agreement or documents referred to and/or incorporated herein is paid in
full, Borrower shall not, without the prior written consent of Bank, which shall
not be unreasonably withheld or delayed:

(a) Create, assume or suffer to exist any security interest, lien or charge,
upon the Collateral, except:

 

  (1) The security interest described herein which is being created in
conjunction with and as security for this Loan Agreement; or

 

  (2) Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith by Borrower; or

 

  (3) Permitted Encumbrances.

(b) At such time as any Event of Default exists, with respect to Borrower,
declare and/or pay any dividend, distribution or any other payment (exclusive of
management fees permitted by Section 4.3(e) hereof) to the members of Borrower
based upon the ownership of membership interests or shares of Borrower,
excepting distributions to the members of Borrower to cover their actual tax
liability for income of Borrower passed through to such members. Notwithstanding
the foregoing, Borrower agrees that no distribution will be permitted in the
event the distribution (if made) would trigger an Event of Default under this
Loan Agreement.

(c) Except upon not less than ten (10) days advance written notice to the Bank
and provided no Event of Default then exists, directly or indirectly merge or
consolidate with or into any other entity, or sell, lease, transfer or otherwise
dispose of all or a substantial portion of its assets.

(d) Purchase, sell, lease or otherwise transfer any fixed asset constituting
Collateral without the advance written consent of the Bank and USDA (such
consent not to be unreasonably withheld or delayed); provided, however, that no
advance written consent shall be necessary if no Event of Default then exists
and further provided that such purchase, sale or lease is made in the ordinary
course of business or in furtherance of Article V(c). Notwithstanding the
foregoing, it is expressly anticipated that Borrower may in the future lease
certain portions of the improvements situated on the Real Estate to third
parties, in which instance Borrower shall provide copies of such leases to Bank.

(e) Make any loans to officers or owners (other than customary intercompany
transactions consolidating cash by and among Borrower, Guarantor, SunLink and
Affiliated Companies) without prior Bank approval, which shall not be
unreasonably withheld or delayed.

 

Page 17



--------------------------------------------------------------------------------

(f) Assume, co-sign, guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any person, firm or corporation;
provided, however, Borrower may, in the ordinary course of its business,
(i) enter into guaranty agreements with physicians employed by Borrower of the
type customarily made in the business of Borrower and/or (ii) assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable in respect of
(x) any unsecured loan, (y) any loan secured by the Borrower’s accounts
receivable, contract rights, inventory, working capital or proceeds of any
thereof provided Borrower’s liability thereunder does not exceed the fair market
value of such property as determined in good faith by the Borrower at time of
incurrence, or (z) obligations of Borrower under the Chatham Amended and
Restated Credit Agreement or any refunding, replacement or refinancing thereof.

(g) Significantly change the ownership of Borrower without the prior written
consent of the Bank and USDA, no such consent to be unreasonably withheld or
delayed.

Notwithstanding the foregoing, the negative covenants contained herein shall not
be construed to prohibit Borrower, Guarantor or SunLink from making
inter-company transfers in the ordinary course of their respective business, as
disclosed to Bank within the financial statements hereby required.

ARTICLE VI

SECURITY

The terms, conditions, covenants and warranties contained in the Security
Documents are incorporated herein as if set forth in full. It is the parties’
express intention that the Security Documents shall secure repayment of the
Notes and of all other obligations of Borrower and/or Guarantor to Bank created
hereunder.

ARTICLE VII

DEFAULT AND ACCELERATION

7.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

(a) Borrower and/or Guarantor shall default in the due and punctual payment of
any payment installment herein or any other sums of money owing from Borrower
and/or Guarantor to Bank under the Notes or any renewals or extensions thereof
or under any Security Documents, and such default shall continue for a period of
ten (10) days after receipt of written notice to Borrower from Bank;

(b) Borrower and/or Guarantor shall default in the due and punctual retirement
by payment of all principal and interest amounts due to Bank, as applicable,
upon maturity of the Notes or any Security Documents and such default shall
continue for a period of ten (10) days after receipt of written notice to
Borrower from Bank;

 

Page 18



--------------------------------------------------------------------------------

(c) Any representation, warranty or certification made by Borrower or Guarantor
herein or in any writing furnished in connection with or pursuant to this Loan
Agreement or any of the Security Documents, and reasonably relied upon by Bank
in its decision to grant the subject Loan, shall prove to have been false in any
material respect on the date as of which made or as of which the same is to be
effective and the same shall not be cured within ten (10) days after receipt of
written notice to Borrower from Bank;

(d) Borrower or Guarantor shall default in the performance or observance of any
other term, covenant or agreement contained herein or in any other document
incorporated or referred to herein including the Security Documents, and the
defaulting party shall not have cured such default within thirty (30) days
following receipt of notice of such default to Borrower from Bank; provided,
however, that if the default is of such a nature that it cannot be cured within
such thirty (30) days and Borrower or Guarantor, as the case may be, have within
such thirty (30) days commenced attempts to cure and continues to diligently
pursue such attempts, then Borrower or Guarantor shall have a reasonable time
not to exceed ninety (90) days after receipt of notice of such default from Bank
to Borrower to cure such default;

(e) Borrower or Guarantor shall become insolvent or be unable to pay their
respective debts as they mature or shall make an assignment for the benefit of
creditors or shall be adjudicated a bankrupt; or any proceedings shall be
commenced by Borrower or Guarantor relating to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt or liquidation law or statute of
the federal or any state government, whether now or hereafter in effect; or any
such proceeding shall be initiated against Borrower or Guarantor and an order
approving the petition is entered or such proceedings shall remain undismissed
for a period of ninety (90) days; or Borrower or Guarantor by any action shall
indicate approval of, consent to, or acquiescence in any such proceeding or in
the appointment of a trustee or receiver; or any such trustee or receiver shall
not be discharged within a period of ninety (90) days after the appointment
thereof;

(f) Borrower at any time prior to the completion of the Project shall
(i) abandon the same, or (ii) delay construction or suffer construction to be
delayed for any period of time for reasons other than as allowed under
applicable construction contracts pertaining to the Project, so that the
completion of the construction of the Project cannot be accomplished, in the
reasonable judgment of Bank, by the Completion Date; or

(g) Borrower or Guarantor shall default under any other covenant, warranty or
obligation to Bank under any other agreement or obligation surrounding the loan
from Bank to Borrower, and such default shall not be cured within the applicable
cure period for such default, after receipt of notice to Borrower from Bank.

7.2 Remedies upon Default. Upon the occurrence of any Event of Default, and
while the same is continuing, Bank may then, without demand or action of any
kind by Bank, but subject to the express cure rights of Borrower as herein
stated:

(a) Declare the entire amount of unpaid principal and all accrued and unpaid
interest, fees and charges under the Notes and under all of Borrower’s
obligations to Bank to be automatically and immediately due and payable; and/or

 

Page 19



--------------------------------------------------------------------------------

(b) Declare Borrower in default under the Security Documents and exercise
against Borrower, Guarantor, the Collateral and all assets subject to the
Security Documents all rights and remedies for default provided in this Loan
Agreement, the Security Documents, the Guaranties and all other agreements
between Bank and Borrower and/or Guarantor, and/or other applicable law; and/or

(c) Set off against any of Borrower’s accounts maintained with Bank or their
affiliates, all amounts then due; and/or

(d) Immediately terminate Bank’s obligation to make any further advances
pursuant to the Notes.

7.3 Non-Exclusive Remedies. No remedy herein conferred upon Bank is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. No failure
or delay on the part of Bank in exercising any right or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude other or further exercise thereof or the exercise of
any other right or remedy.

7.4 Conflicts. In the event of a conflict in the default or notice of default
provisions of this Loan Agreement and any document referred to or incorporated
herein, the provisions hereof shall control. In every other case, all remedies
shall be deemed cumulative.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification for Hazardous Substances and Materials. Borrower and
Guarantor, on a joint and several basis, hereby indemnify, agree to defend and
hold harmless Bank and each officer, director, employee and agent of Bank from
and against any and all claims, damages, fines, judgments, penalties, costs,
liabilities or losses, including, without limitation, any decreases in the value
of the Real Estate, damages caused by the loss or restriction of rentable or
usable space or any damages caused by adverse impact on marketing of the space,
and any and all sums paid for settlement of claims, reasonable attorneys’ fees,
consultant and expert fees arising during or after the term hereof and arising
as a result of a breach of the environmental covenants set forth at Article IV
above (hereinafter the “Contamination”). The indemnification includes, without
limitation, any and all costs incurred because of any investigation of the Real
Estate or any cleanup, removal or restoration mandated by a federal, state or
local agency or political subdivision. Without limitation of the foregoing, if
the Borrower, Guarantor or any of their respective Affiliates or any other party
causes or permits the presence of any hazardous or toxic substances or materials
on the Real Estate that results in Contamination, Borrower and Guarantor shall
promptly, at their sole expense, take any and all

 

Page 20



--------------------------------------------------------------------------------

necessary actions to return the Real Estate to the condition existing prior to
the presence of any such hazardous or toxic substances or materials on the Real
Estate. Borrower shall first obtain Bank’s approval for any such remedial
action. This indemnification is a continuing indemnification and irrespective of
the fact that the loan and any other indebtedness due hereunder shall have been
paid by Borrower.

8.2 Indemnification for Other Actions. Borrower and Guarantor, on a joint and
several basis, hereby indemnify, agree to defend and hold harmless Bank and each
officer, director, employee and agent of Bank from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which Bank
may incur (which may be asserted against Bank by any person or entity
whatsoever) by reason of or in connection with the entry into this Loan
Agreement and Borrower’s Documents, the consummation of the transactions
contemplated hereby or the use of the proceeds of the Loan; provided, however,
that Borrower and Guarantor shall not be required to indemnify Bank from any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by the intentional misconduct or recklessness of Bank or
any liability for which Bank may be strictly liable. Nothing in this section is
intended to limit the obligation of Borrower or Guarantor to pay the
indebtedness hereunder.

ARTICLE IX

MISCELLANEOUS

9.1 Enforcement Expenses. If an Event of Default occurs and is continuing,
Borrower and Guarantor shall be responsible to pay all reasonable and necessary
costs and expenses of Bank, including reasonable attorneys’ fees, whether or not
a lawsuit is commenced, and all additional costs, expenses and fees of enforcing
and/or exercising any right or remedy Bank may have under the Security
Documents, the Guaranties, this Loan Agreement and all agreements referenced
herein or attached hereto, or any other provision in law or equity.

9.2 Assignment. Borrower’s rights and liabilities under this Loan Agreement are
not assignable, in whole or in part, without the prior written consent of Bank,
which shall not be unreasonably withheld or delayed. Bank’s rights and
obligations under this Loan Agreement are assignable to any successor in
interest to Bank. The provisions of this Loan Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties.

9.3 GAAP. All accounting terminology not specifically defined in this Loan
Agreement shall be defined in accordance and consistent with GAAP.

9.4 Reimbursement of Expenses. Borrower shall pay, or reimburse Bank for all
reasonable and necessary costs and expenses, including without limitation
attorneys’ fees, Architect fees, appraisal fees, fees for the Survey,
construction draw processing fees, closing charges, recording and filing fees,
insurance premiums and service charges as required by this Loan Agreement, paid
or incurred by Bank in connection with (i) the preparation, negotiation,
approval, execution and delivery of this Loan Agreement and any other documents
and instruments related hereto or thereto; and (ii) the negotiation of any
amendments or modifications to any of the foregoing documents, instruments or
agreements and the preparation of any and all documents necessary or desirable
to effect such amendments or modifications.

 

Page 21



--------------------------------------------------------------------------------

9.5 Survival. All agreements, representations and warranties made herein or in
any document executed and/or delivered pursuant hereto shall survive the
execution of this Loan Agreement, the making of the Loan and the delivery of any
document in connection therewith; provided, to the extent that the terms and
conditions of any other document pertaining to the Loan shall be deemed by a
court of competent jurisdiction to conflict with those of this Loan Agreement,
the terms and conditions stated in this Loan Agreement shall govern and control.

9.6 Entire Agreement. This Loan Agreement and the exhibits and attachments
attached hereto and the other documents referred to or incorporated herein,
contain the entire understanding of the parties with respect to the subject
matter hereof. There are no restrictions, promises, warranties, covenants or
undertakings other than those expressly set forth herein. This Loan Agreement
supersedes all prior negotiations, agreements and undertakings between the
parties with respect to such subject matter.

9.7 Notices. All communications or notices required or permitted by this Loan
Agreement shall be in writing and shall be deemed to have been given at the
earlier of the date when actually delivered to an officer of the other party or
when received following deposit in the United States mail, certified or
registered mail, postage prepaid, with receipt as evidenced by the return
receipt, and addressed as follows, unless and until either of such parties
notifies the other in accordance with this section of a change of address:

 

If to Borrower or any Guarantor:    HealthMont of Missouri, LLC    10 South
Hospital Drive    Fulton, Missouri 65251    Attention: CEO With copies to:      
SunLink Health Systems, Inc.    900 Circle 75 Parkway    Suite 1120    Atlanta,
GA 30339    Attention: CFO    Howard E. Turner    Smith, Gambrell & Russell, LLP
   1230 Peachtree Street, NE    Suite 3100, Promenade II    Atlanta, GA 30309

 

Page 22



--------------------------------------------------------------------------------

If to Bank:    Pioneer Bank, SSB    Attn: Lance Spruiell    P O Box 4   
Dripping Springs, TX 78620 With a copy to:    Baker & Robertson    Attn: Rex G.
Baker, III    P O Box 718    Dripping Springs, Texas 78620

9.8 Payment Obligations Absolute. The payment obligations of Borrower and
Guarantor to Bank are absolute and Borrower shall not be permitted any right of
set off or equitable adjustment to any payment obligation hereunder.

9.9 Amendment. No amendment of this Loan Agreement shall be effective unless in
writing and signed by all of the parties signing this Loan Agreement and, if so
required, by the USDA.

9.10 Governing Law. This Loan Agreement shall be governed by the internal laws
of the State of Texas. Any provision of this Loan Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforcement of such remaining provisions. Notwithstanding the foregoing, with
respect to any remedy pertaining to foreclosure or repossession of Collateral,
the laws of the state wherein the Collateral is situated shall govern and
control to the extent that applicable real property laws or Article 9 of the
Uniform Commercial Code of such state so require.

9.11 Waiver of Jury Trial. BANK, BORROWER AND GUARANTOR HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LOAN
AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
BANK, BORROWER AND GUARANTOR. BANK, BORROWER AND GUARANTOR ACKNOWLEDGE THAT NO
PERSON ACTING ON BEHALF OF ANOTHER PARTY TO THIS LOAN AGREEMENT HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. BANK, BORROWER AND GUARANTOR FURTHER ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED)
IN THE SIGNING OF THIS LOAN AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

9.12 Waivers. No waiver by Bank of any default hereunder shall operate as a
waiver of any other default or of the same type of default on a future occasion.
No delay on the part of Bank in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor

 

Page 23



--------------------------------------------------------------------------------

shall any single or partial exercise of any right or remedy preclude other or
further exercise thereof or the exercise of any other right or remedy. No waiver
by Bank of any default hereunder shall operate as a waiver of any other default
or of the same type of default on a future occasion. No delay on the part of
Bank in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or the exercise of any other right or
remedy. The rights and remedies herein specified are cumulative and not
exclusive of any rights or remedies that Bank would otherwise have.

9.13 Participation. It is understood that all or a portion of the indebtedness
described herein may be sold to a third party. Bank may enter into such a sale
of all or a portion of the indebtedness, at its discretion, or grant to any
person or entity a participation in any part of the indebtedness described
herein. In the event of a sale of a portion of the indebtedness or the granting
of a participation interest in favor of a third party, Bank is to act as
servicer and lead bank, and all representations, warranties and covenants as set
forth in this Loan Agreement shall apply to such participants with the same
force and effect as if expressly so made to each participant. Without limiting
the foregoing, in the event of a sale or participation by Bank of any or all of
the indebtedness, Bank shall provide Borrower with written notice of same, on or
before the time any such sale or participation shall be made effective.

9.14 No Obligation to Renew Loan. Notwithstanding references in this Loan
Agreement to potential obligations of Borrower to Bank beyond the maturity of
the Notes, Bank shall have no obligation to renew the Notes beyond its maturity.
Any such references herein are included solely in the event Bank agrees to
renew, extend or modify the Notes upon their maturity.

9.15 Facsimile and Counterpart - This document may be signed in any number of
separate copies, each of which shall be effective as an original, but all of
which taken together shall constitute a single document. An (i) electronic
transmission or other facsimile of this document or any related document and
(ii) electronically generated signature on this document or any related
document, shall be deemed an original and shall be admissible as evidence of
such document and each signer’s execution.

IN WITNESS WHEREOF, the parties have duly executed this Loan Agreement as of the
day and year first above written.

[signatures on the following pages]

 

Page 24



--------------------------------------------------------------------------------

BANK:    PIONEER BANK, SSB    By:  

 

      Name:  

 

      Title:  

 

  

 

Page 25



--------------------------------------------------------------------------------

BORROWER:    HEALTHMONT OF MISSOURI, LLC          A Georgia limited liability
company             By its Sole Member:               HealthMont, LLC         
     A Georgia limited liability company               By its Sole Member:      
           SunLink Health Systems, Inc.                  An Ohio corporation   
              By:   

 

              Name:   

 

              Title:   

 

   GUARANTOR:    HEALTHMONT, LLC          A Georgia limited liability company   
         By its Sole Member:             SunLink Health Systems, Inc.         
   An Ohio corporation             By:  

 

            Name:  

 

            Title:  

 

      ACKNOWLEDGED:       SUNLINK HEALTH SYSTEMS, INC.             An Ohio
corporation             By:  

 

            Name:  

 

            Title:  

 

     

 

Page 26